      Case: 3:18-cv-00760-jdp Document #: 17 Filed: 09/10/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

            Plaintiff,

      v.                                   Case No. 18-CV-0760

DR. MARTIN AND DEBRA TIDQUIST,

            Defendants.



               STATEMENT OF DEATH OF DEFENDANT
                    DR. W. BRADLEY MARTIN



      Defendant Tidquist, by her attorneys, Wisconsin Attorney General

Joshua L. Kaul and Assistant Attorney General Sandra L. Tarver, pursuant

to Fed. R. Civ. P. 25(a)(1) file this statement of death of Defendant Dr. W.

Bradley Martin.

      Counsel for Defendants has drafted a stipulation for Plaintiff’s review.

Under the stipulation, counsel for Defendants will continue to represent the

interests of Defendant Dr. Martin in this action and the State of Wisconsin

would pay any judgment as to damages or other monetary relief awarded

against Dr. Martin in this case. Plaintiff would agree to release Dr. Martin’s

estate and all heirs, beneficiaries, successors, assigns, relatives, or personal
         Case: 3:18-cv-00760-jdp Document #: 17 Filed: 09/10/19 Page 2 of 2




representatives of Dr. W. Bradley Martin in any action related to Plaintiff’s

claim against Dr. Martin in this case. This stipulation would obviate the need

for Plaintiff to sue the personal representative of Dr. Martin’s estate, and the

delay that this would necessarily entail.

         If Plaintiff signs the stipulation, undersigned counsel will file it without

delay.

         Dated this 10th day of September, 2019.

                                        Respectfully submitted,

                                        JOSHUA L. KAUL
                                        Attorney General of Wisconsin


                                        s/ Sandra L. Tarver
                                        SANDRA L. TARVER
                                        Assistant Attorney General
                                        State Bar #1011578

                                        Attorneys for Defendants Martin and
                                        Tidquist

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7630
(608) 267-8906 (Fax)
tarversl@doj.state.wi.us
